By the Court,

Sutherland, J.
In the case of The People v. The General Sessions of Chenango, 1 Johns. Cas. 179, it was held, that a court of general sessions being of inferior and limited jurisdiction, has not the power to grant a new trial on the merits; but in the direction given by the court as to the points to be discussed in the argument ordered in that case, it was conceded that such courts have the power to grant a new trial for irregularity; and such, it is believed, has been the general received opinion on this subject. The reasons against the sessions granting new trials on the merits do not apply to the exercise of that power in the case of irregularities. Besides, the substantial ends of justice, it seems to me, require that courts of general sessions should possess the power to grant new trials in cases of verdicts irregularly rendered. The motion for a mandamus is therefore denied.